Citation Nr: 0901557	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1945.  He died in May 2007.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal involves entitlement to service 
connection for the cause of the veteran's death.  During the 
pendency of this claim, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held 
that, in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Veterans Claims Assistance 
Act of 2000 (VCAA) notice requirements of 38 U.S.C.A. § 
5103(a) must include:  (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

A review of the claims file shows that the RO has not 
provided the appellant with appropriate VCAA notice.  The 
Board notes that there is a letter from the RO to the 
appellant dated in October 2007 that generally explained what 
the evidence must show to establish eligibility for DIC and 
what the evidence must show to support an award of death 
pension benefits.  It did not, however, provide a statement 
of the conditions for which the veteran was service-connected 
at the time of his death, or include an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition.  The Board 
notes that at the time of his death, the veteran was service-
connected for psychoneurosis and right shoulder sprain.  
Accordingly, remand is required so that the appellant can be 
provided the requisite notice.

A review of the claims folder reveals that prior to the 
veteran's death he resided at and was treated at the Covenant 
Hospice Inpatient and Palliative Care Center in Pensacola, 
Florida.  A review of the claims folder also reveals an 
incomplete medical record of the veteran's treatment at the 
West Florida Hospital in April 2006.  The Board notes that VA 
is required to make reasonable efforts to help a claimant 
obtain records relevant to the claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  
In light of the outstanding medical records from the Covenant 
Hospice Inpatient and Palliative Care Center and West Florida 
Hospital, the claim must be remanded so that attempts can be 
made to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Furnish the appellant VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death and an explanation as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  After securing the proper 
authorization, request treatment records 
pertaining to the veteran from Covenant 
Hospice Inpatient and Palliative Care 
Center in Pensacola, Florida, and West 
Florida Hospital.  Any additional 
pertinent records identified by the 
appellant during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the appellant, and associated with 
the claims file.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the decision remains unfavorable, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC), and she 
should be given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

